DETAILED ACTION
This Office Action is in response to the election filed on 30 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 30 April 2021 is acknowledged.  The traversal is on the ground(s) that examination of all the claims is not a burden on the Examiner and that no technical feature has been identified to be different in all the groups in question.  This is not found persuasive because the claims of the application at hand were found to lack a priori unity of invention, which means that there is no common technical feature. It is not possible to identify a singular common technical feature that is different since the issue at hand is that every claim group has a separate special technical feature (as evidenced by the claim language of the independent claims of the application at hand). The standard of identifying a common technical feature as discussed in the traversal applies to a posteriori lack of unity situations. Therefore, Examiner respectfully submits that the Requirement for Unity of Invention is valid.
The traversal appears to further assert that no burden for examination was established, however Examiner respectfully submits that this requirement applies to a Restriction Requirement, whereas in the application at hand, a Requirement for Unity of Invention has be made. As such, Examiner respectfully submits that the standard being asserted in the traversal does not apply to the situation at hand.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinyari et al. (US 2010/0224950 A1; hereinafter Dinyari).
In regards to claim 1, Dinyari teaches, e.g. in figs. 1 and 4, a flexible and stretchable imager, comprising: 
a first rigid substrate (e.g. one instance of (102); [0053]) carrying at least one first photodetector; [0048] 
a second rigid substrate (e.g. another instance of (102); [0053])carrying at least one second photodetector; and 
a flexible and stretchable arm (fig. 4: e.g. (106a-106d)) connected to the first and second rigid substrates [0061],
wherein the first rigid substrate, the second rigid substrate, and the flexible and stretchable arm are made of a same material ([0053]: e.g. (102) and (106) being patterned from (100) by etching).
In regards to claim 2, Dinyari teaches the limitations discussed above in addressing claim 1. Dinyari further teaches the limitations wherein the flexible and stretchable arm includes a stretchable 
In regards to claim 3, Dinyari teaches the limitations discussed above in addressing claim 2. Dinyari further teaches the limitations wherein the stretchable portion of the flexible and stretchable arm has a wave shape that stretches along a direction between the first and second rigid substrates (e.g. fig. 4).
In regards to claim 4, Dinyari teaches the limitations discussed above in addressing claim 1. Dinyari further teaches the limitations wherein a portion of the flexible and stretchable arm is wound in a spiral (e.g. fig. 1A).
In regards to claim 5, Dinyari teaches the limitations discussed above in addressing claim 4. Dinyari further teaches the limitations wherein the spiral is stretchable by uncoiling portions of the spiral along a direction between the first and second rigid substrates (e.g. fig. 1D).
In regards to claim 6, Dinyari teaches the limitations discussed above in addressing claim 5. Dinyari further teaches the limitations wherein a portion of the flexible and stretchable arm between the spiral and one of the first and second rigid substrates is a stretchable portion (e.g. figs. 1A and 1D).
In regards to claim 7, Dinyari teaches the limitations discussed above in addressing claim 6. Dinyari further teaches the limitations wherein the stretchable portion of the flexible and stretchable arm has a wave shape that stretches along a direction between the first and second rigid substrates (e.g. figs. 1A and 1D).
In regards to claim 8, Dinyari teaches the limitations discussed above in addressing claim 1. Dinyari further teaches the limitations wherein the material of the first rigid substrate, the second rigid substrate, and the flexible and stretchable arm is an inorganic material ([0053]: e.g. silicon).
In regards to claim 9, Dinyari teaches the limitations discussed above in addressing claim 8. Dinyari
In regards to claim 10, Dinyari teaches the limitations discussed above in addressing claim 1. Dinyari further teaches the limitations wherein the at least one first photodetector and the at least one second photodetector each comprise a corresponding array of photodetectors [0048].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812